                            Case 2:18-cv-16567-WJM-MF Document 1-1 Filed 11/29/18 Page 1 of 3 PageID: 12
                                                        Exhibit A to the Complaint
Location: Avenel, NJ                                                                                  IP Address: 73.29.94.70
Total Works Infringed: 35                                                                             ISP: Comcast Cable
 Work        Hash                                        Site                UTC          Published         CRO App. File       CRO Number
                                                                                                            Date
 1           A697DE308520A74A35929A48D834E6A10747F054    Blacked             10/08/2018   10/07/2018        10/16/2018          PA0002127790
                                                                             22:52:51
 2           0430F254E5EEA53B1AB07F2DA6E891E6B73C1D60    Blacked             08/29/2018   08/28/2018        10/16/2018          PA0002127773
                                                                             14:43:11
 3           07EC80C56B473DD0771AB7D4A3E905994A87A408    Blacked             07/20/2018   07/19/2018        09/05/2018          PA0002135006
                                                                             17:19:01
 4           0CAE44A3DBD8F5673DC978E864B5E7CAE0909F40    Blacked Raw         09/20/2018   09/19/2018        11/01/2018          17093752155
                                                                             16:38:06
 5           158258B1A19235075D5BC7E77F3979BEFC8EABAC    Vixen               09/27/2018   09/26/2018        10/16/2018          PA0002127776
                                                                             19:09:52
 6           196A9A6057B13E7E07AE8AB49A30098A00420545    Blacked             07/11/2018   07/09/2018        08/07/2018          PA0002131818
                                                                             14:33:52
 7           1ED7894C730F91D284F9451A87ECDC8F5187BF50    Blacked Raw         05/14/2018   05/12/2018        05/24/2018          PA0002101380
                                                                             14:37:21
 8           21F03C28A6ABFCC2546E0088D4BCED0FA8F4861A    Vixen               09/12/2018   09/11/2018        10/16/2018          PA0002127780
                                                                             15:49:33
 9           284E4E396F1F787478E836FEEF797DE00E33D5E4    Blacked Raw         10/15/2018   10/14/2018        11/01/2018          17093717793
                                                                             15:01:40
 10          37169DE42EF502B42C2088D3ECF0802222968CF8    Blacked Raw         08/02/2018   07/31/2018        09/05/2018          PA0002134603
                                                                             16:52:14
 11          3D053805CCD7FD3E623BC505E427299B900CCC27    Blacked Raw         05/03/2018   05/02/2018        06/19/2018          PA0002126647
                                                                             17:43:08
 12          3D465C8796D3CDDCA8655ABDE2706D2664B9B34D Blacked                07/05/2018   07/04/2018        08/07/2018          PA0002131913
                                                                             16:09:45
 13          3FB58C26F2A88B2C84071FDFC4BED925A4041D7B    Tushy               05/07/2018   05/06/2018        06/19/2018          PA0002126449
                                                                             14:06:28
 14          400625A24D4B1350C5C9869DC1C9F7767C73C4D3    Tushy               07/01/2018   06/30/2018        07/26/2018          PA0002112157
                                                                             22:20:09
 15          5602E15C76A2CB2369322872F6C53500FB225372    Blacked Raw         04/15/2018   03/23/2018        04/17/2018          PA0002116746
                                                                             19:28:23
 16          5D16EC2FE6C9F9FA9F5476C90525208D413532F1    Blacked             07/01/2018   06/29/2018        07/26/2018          PA0002112160
                                                                             23:06:53
                  Case 2:18-cv-16567-WJM-MF Document 1-1 Filed 11/29/18 Page 2 of 3 PageID: 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     623D4B76B7DEFED0C91EDD5FE108D7E986691273   Blacked Raw   07/12/2018   07/06/2018   07/26/2018      PA0002112158
                                                                16:03:31
18     6485D2C06BE7023990B69BE93812D5066B963ED4   Blacked       04/23/2018   04/20/2018   05/23/2018      PA0002101307
                                                                14:55:57
19     671DDFBC666A9FFA0E88AB3B20AB945C9AB2FF25   Tushy         07/13/2018   07/05/2018   08/07/2018      PA0002132399
                                                                16:49:27
20     69BA9C8EC6B3C2D9FB6CD545B85991237BC901C2   Blacked Raw   09/10/2018   09/09/2018   10/16/2018      PA0002127792
                                                                14:35:40
21     763A6FC5F201546394575CD7601D8C2D7DBD3AE7   Blacked Raw   09/05/2018   09/04/2018   11/01/2018      17093718081
                                                                17:30:12
22     8031B4A7A5CFCECBC796D4772440BFC5016C11AA   Blacked       06/25/2018   06/24/2018   07/26/2018      PA0002112154
                                                                15:01:28
23     93549317257A2157F77D68D6A18E486F3C583672   Tushy         07/05/2018   06/25/2018   08/07/2018      PA0002132395
                                                                16:05:55
24     9A00DC56773A2DAF8A9BFE17C2984A51122FB78E   Blacked       09/18/2018   09/17/2018   10/16/2018      PA0002127778
                                                                17:59:07
25     9FF80B2839A26436102D5F29181B6B608EAAC14F   Blacked       07/17/2018   07/14/2018   08/07/2018      PA0002131895
                                                                16:05:38
26     A38912E4AA36FD2BD2982A463D22218269E278C7   Blacked       09/11/2018   09/07/2018   10/16/2018      PA0002127772
                                                                15:34:36
27     AAB15EB6E98FA67B859CE1568C22EE7BB5A0D9CD   Blacked Raw   09/11/2018   08/30/2018   10/16/2018      PA0002127777
                                                                15:40:05
28     AF96EE573EB75078F49ABE87BB1FE91A3F15C177   Blacked       06/12/2018   06/09/2018   07/14/2018      PA0002130453
                                                                13:58:37
29     B038E50CE96EA99AC02E1BCF051643E7314A3667   Blacked       09/13/2018   09/12/2018   11/01/2018      17093717893
                                                                16:30:18
30     C0AF0E461A6C6EDA52D70A44F8B3685FD1ABCFA3   Vixen         08/04/2018   08/02/2018   09/01/2018      PA0002119574
                                                                19:01:27
31     D292618BE500B68D5A2851DE6C3ABCDE8522F9EC   Blacked       09/27/2018   09/27/2018   11/01/2018      17093717993
                                                                19:10:20
32     DAFC93B6C471FBB4324C5ABE4B7B23E9F440B87A   Blacked Raw   06/12/2018   06/11/2018   07/09/2018      PA0002109330
                                                                14:08:53
33     E59148DD40F13294F19E8D6B5288B752965FAFC7   Blacked Raw   10/10/2018   10/09/2018   11/01/2018      17093717943
                                                                14:26:10
34     EE4D29BA667E69950AA31279F7FA846BF696BF9D   Blacked       08/07/2018   08/03/2018   09/01/2018      PA0002119596
                                                                14:30:28
                  Case 2:18-cv-16567-WJM-MF Document 1-1 Filed 11/29/18 Page 3 of 3 PageID: 14
Work   Hash                                       Site        UTC          Published    CRO App. File   CRO Number
                                                                                        Date
35     F32C31E4B99A1FD318098B5330FCF39BC3CAA4F3   Blacked     04/25/2018   03/26/2018   04/12/2018      PA0002091525
                                                              16:18:07
